Case 1:18-CV-08250-.]SR Document 25-3 Filed 10/26/18 Page 1 of 10

Exhibit C

, Case 1:18-CV-08250-.]SR Document 25-3 Filed 10/26/18 Page 2 of 10

Char ie Shrerrl ls scammer, watch out 917/18, 11:51 AM

september 07. 2013. os:so:ss PM ":`i

We!corrie, Guest. Please ler v or 'el] sir.-r.

News. i.atest stab e vers=on of B tcoin Core: mg [IQLmn_t]. _p Sean:h

Bltcoln Forum > Economy > Trading Discussion > Scam Accusatlons (Moderator; i_v'u;) > Charlie Shrem is scammer, watch out

¢ previous topic next topic »

Pages: [1] 2 3 4 5 6 7 89 1011121314151617 18 19 v A|| print
bracek © Charlie Shrem is scammer, watch out ,
Hero Member .Octnp,g_r'_§l_f!, 2013_¢_9?:16:_2_1__§_§'_1_ ' 1

Owes me 60 btc,

Act_viw: 530 do deals with him at your own peril...

Merit. 500

basical|y, he honored the first deall knowing there would be the second one
i.Qi.: in second one, he did not pay me,

I was sending first, |n both dealsr thinking he has more to lose if he seams me, bi.itr
he is obviously cashing in on h:s trust rating

I will be posting more lnfo later today...

EDIT :
1 got 10 bitcoins back. 50 more to go

EDlT :
got another 10 btc, 40 more to go

EDIT:
months are passing, as l called it out earlier,
he is waiting for the case to defuse and eventually not pay for my coins

EDIT :

december,
he still owes 35 btc

Shop Now
Advertlsed sites are nut endorsed by the Bitco|n Forum. They may be unsafe, untrustwonhy. or illegal in your jur|sd ction. Advertlse here

LibertyRemains Re: Charlie Shrem is a scammer, watch out
Newl:iie Clctober 09, 2014, 07:32:22 AM

l-:
'\-.l

Damn, that is definitely not chump change...
Activity: 10
Me,m 0 Stlil owes 60 BTC? l wonder how many Casasclus coins were involved in that trade..

Good luck though if your claim is legitimate, it should get him motivated seeing his name in a scam accusation

82 9 here.

Rawted > Re: Charlie Shrem is a scammer. watch out ___
Hero Member _Q§tgber 09l 2014, 02:13:19 PM ' -

He owes me 17 btc from jan/feb 2013 as wei|.
Activity. 742

hitps:l‘ibitco`inteli¢ org/index.php?loplc=817069.0 Pege 1 o19

. CaSe 1:18-CV-08250-.]SR Document 25-3 Filed 10/26/18 Page 3 of 10

Char.ie Shrem is scammer, watch out

Merit- 500 Good luck to you.

.u;ui _

Not just a movement...

braceit °;'> Re: Charlie Shrem is a scammer, watch out
Hefo Memver osoterss..,.z,o~;s.geeoe..ce

Quote from: leertyRomains on Cictober 05, 201-1, 07:32:22 AM

Act,my 530 Damn, that ls definitely not chump change...

r~ier.t 500
St|l| owes 60 BTC? I wonder how many Casascius coins were involved in that trade..

8a Good luck though if your claim is |egitlmate, it should get him motivated seeing his name in a scam accusat on here.

l sent him tube containing 30 casascius error coins from 2011.

agreed price was 90 btc,
he paid that one,
but at that tlme, he already knewr that second shipment of even greater value is corning

after the first dea'., we gave each other positive feedback rating and l sent the second package.

917/15, 11 51 AM

J.'\‘-

mind you, first package was also sent !lke th'.s, 1 sent first because of his reputation in the community, not just on

his forum

so, second package was containing 2 x 25 btc
2 x 5 l:itcl

8 x single with error

and 2 x single without error,

al casascius pyhisical coins

he said he already had buyers for all those coins except the two big ones , (he was reselling them , I was

dumping them, wanted out of phyz and into full digital holding)

so he sent me btc for all but those 2 x 25btc in question and 2 singles, as soon as they arrived in mail

since than quite some time passed, because he really did have that hearing where

he pleaded something, so l thought he was iri jail with internet access, but could not reach his coins to pay me |n

full and complete the deal

later today 1 will try to create some more visibility, I just happened to have a busy day...

bracek Re: Charlie Shrem is a scammer, watch out
Hero Member October 09, 2014, 02:36:19 PM

this is the thread where he sold them

A l
M°et,`,`; "’50§3° hccps://biccosncaik org/index phpvropic= 724737.0;aii
&’ why delete original post ?

it-was-saying this '

Quote
Hey All,

hilps llbilcoinia|k.orglindex php?iop c=B'i?CiBB.C|

Page 2 of 9

Case 1:18-CV-08250-.]SR Document 25-3 Filed 10/26/18 Page 4 of 10

Charlie Shrern is scammer, welch out 917/18, 11:51 AM

bracek
Hero Member

Actlv`ity' 530
Merit 500

83

race
Hero Member

Activity. 530
Merit' 500

I am selling a 2011 25 BTC Casascius Co|n. The coin is fully funded with the hologram intact.

Make any offer!

Will ship insured with tracking worldwide (this can be expensive) so please make sure your offer is reasonab|e.
EDIT: I have 2 of these available and a few people have been sending me PM's for bids.
If l accept your offer, I will send you my BTC address.

00 NOT send BTC to any address other than llanZ5t4iGirDZMf77EPakbrxL5Tk752
So|d over 85 coins on these forums, feel free to look at my trust.

Hei'e are both coins:

http://casascius.uberbii|s.com/?address= lGdZpPMdSvVayCi.werDVpCovacuZBgYX
http://casascius.uberbiiis.com/?address-lGoncAiSebBl3Kr98kuxGx3\/f]2phfle
Welght: About 34 grams, or 1.2 ounces.

Size: About 45 mml or 1.75 inches.

Thickness: About 3mm

Plated with real go|d. Text on front is painted blaci<.

HIGH QUALJTY: http://imgur.com/nKinCOK,X52X06n,thth|,bir4ghi#2
iutp://imgur comaninCOl<,)<SZXDEn,thth|,blr4ghi#3

These have my official stamp on my signature.

Charlie ?
any comment on all this ?

Re: Charlie Sl'irem is a scammer, watch out T_.
October 09, 2014, 02.41:42 PM ` "

this was the end of our communication,

the coins were still not sold at that time, I requested that he pays me nominal value funded in them, 50 btc,
and the rest , the premiumr when they actually sell

 

 

Quote from: bracek on August 18, 2014l 05:57:53 PM

actuai|y, could you pay me 50 btc for them, and the rest when/if they get sold ?

Sorry for the delay ln responding, I had some personal things to work on this week.
l guess l can send you 50 BTC, its only fair, Im holding onto your coins.
Send me your BTC address, lll send it over.

Cheers.

Re. Charlie'Shrenris?‘scammer,-watch»out~

btw,

I asked casascius to give me some kind of pgp signed statement that 1 bought the coins in question directly from
h m,

hitps-Nbiti:oinia k.orgi'lndex.php‘iiopic=B'i?OGQ.O Page 3 oi 9

- Case 1:18-CV-08250-.]SR Document 25-3 Filed 10/26/18 Page 5 of 10

Charlie Shrem is scammer, watch oul 917/18, 11:51 AM

to get at least some ground on this claim I am making

&i

he surely has my name and address, because he sent them to me by mail

almost 48 hours passed slnce, and no reply from casasclusr I did send him only one pm, only here. but stiii...

I don't know why, but l think charlie contacted him regarding these coins and 1 suspect that here also could be
some dealing under the tab|e.
If l am wrong, 1 will apologize

just saying...
desirud_username .(:Y Re: Charlie Shrem is a scammerl watch out
Hero Member October 09. 2014, 06:38:29 PM "1

Quote l'rom: hracck nn Octobcr 09, 2014, 02:50:49 PM

Activ ty: 867 btwl
Merii: 1000
l asked casasclus to give me some kind of 1190 signed statement that l bought the coins ln question directly from him,
& to get at least some ground on this claim l am making
he Slll’E|v his my name and address, because he sent them to me by mail
a most 48 hours passed sincer and no reply from casascius, l did send him only one pm, only here. but still...
i don't know why. but I think charlie contacted him regarding these co=ns and l suspect that here also could be some dealing under
the table.
if l am wrong, l will apologize
just saying
First thing flrst, you should contact a lawyer and discuss your options. It will cost a bit but well worth the
EXDE|'|SE.
Co|lect ali the evidence and correspondence you have, speak with a lawyer and progress from there.
Yankee ., ~_ Re: Charlie Shrem is a scammer, watch out J_L_
<Bitlnstanr) * Q.cs=b_ecgs_zsuu)§§caeeu ' -
Legenr.iary
b i-iey Bracekr

Amviw: 1078 I havent been online in a few days, nor received any emai|s from you.

Merit. 1000
P|ease emai| me your Bitcoin address and 1 will take care of thls. Ive never scammed anyone and dont intend to

l'|OW.

You have my phone number, email, address and everything. l wish you would contact me that way instead of
making "char|ie shrem is a scammer thread"

For the record, you mailed me 200 BTC + worth of physical Bitcoins which I sold on your behaif. I've paid you
over 150 BTC so far and told you i'd pay you when l sell the coins. I still have not sold all the coins and have been
paying you anyways (l still have a few left). l am happy to pay you the rest if you contact me.

Charlie 'Van Bitcoln'
Shrem

Eu Q l PM'd you my ema_l| address ag_aln.

Charlie

Bitcoin pioneer. An apostle of Satoshi Nakamoto. A trusader for a new, better, tech-driven society. A dreamer.

More about me: imp '//Chariieshrern.com

hiips.~lib|tcoinio k.org!index.php?topic=817069 0 Page 4 ol 9

- Case 1:18-CV-08250-.]SR Document 25-3 Filed 10/26/18 Page 6 of 10

Charlie Shrern is scammer. watch out 9{7[18, 11:51 AM
Ve|kro ('> Re: Charlie Shrem is a scammer, watch out __
Legendary october 09, 2014, os.-ss:'_is Pi-i " m

We will see how lt goes, wish u luck author to get ur btc back

lr\ci.ivity 1540
Merit: 1001

<3 Vanity Addresses :)
BitcoinVanityGen.com 0 Bitstamp.net

&i Bitcoin Vanity Address Generator Oniine o .My exchange........................
r3wt 5 Re: Charlie Shrem is a scammer, watch out

Hern Member october 09, 2014, 05-.57:41 m " l

who the heil is Charlie Shrem?

Acciviry. sas
Mer t: 500

always the student,
never the master.

& My negative trust rating is reflective of a personal vendetta by someone on default trust.
Yankee Re: Charlie Shrem is a scammer, watch out :_ 1
(Bitlnstant} October 09, 2014, 07:06:09 PM -¢
Legendary
_. b Quote lrom: Adrlan-x on Octobor 05, 2014, 07:03:52 PM
Quote from: r3wt on October 09, 2014, 06:57:41 PM
Activity: 1078 who the hell is Charlie Shrem?
Mer|t: 1000
he's a bitcoin early adopter who has been under house arrest for some time for selling bltcoin to be used on silk road.
m`
A
n li Im not under house arrest nor is that true. I am guilty of aiding and abetting an an unlicensed money transmitter
di a business.
iiing ii[
Charlie 'Van Bitcoln'
Shrem
Bitcoin ploneer. An apostie of Satosiii Nakarnoto. A crusader for a new, better, tech-driven society. A dreamer.
& 0 More about me: htlp://Char|ieShren\ com
bracek © Re: Charlie Shrem is a scammer, watch out bn
October 09, 2014, 07:21:57 FM

l-lero Member

Quote frem: Vanl-=ee (BitInstant) on Ortuber 0*1, 2014, 06’.51:35 FM

Activity. 530 Hey Bracek,
Merit' 500
l havent been °"|'"E in 3 few days, nor received any emails from yau_

&r Piease ema:l me your Bitcoin address and l will take care of this lve never scammed anyone and dont intend to now.

You have my phone number, email, address and everything. l wish you would contact me that way instead of making "charlie
shrem is a scammer thread'

For the record, you mailed me 200 BTC + worth of physica Bitco ns which l sold on your behalf. I've paid you over 150 BTC so far

and told yo-..l l'd pay you when l sell the coins. l st.ii have not sold al' the coins and have been paying you anyways (I still have a
few left). I arn happy to pay you the rest il you contact me.

htips Nbiicoinla'k.org.l'index php?ioplc_817069 0 Page 5 of 9

Case 1:18-CV-08250-.]SR Document 25-3

Charlie Shrem is scammer, welch out

bracek
Hero Mernber

Attlvity 530
Merlt: 500

9a

Yankee

(BitInstant)
Leqendary

Activity: 1070

Merlt: 1000

_"

l i'““
LA l
n t nl

Charlie ‘Van Bitcoln‘
Shrem

Eb®

https[/biii:ointaik.orgiindex.php?iopic=017069 0

Filed 10/26/18 Page 7 of 10

9!7[10,11!51 AM

I PM'd you my emall address again

Charlie

I agree, this is mostly true. address sent

butr l have been sending you messages here from 24.th augustr
4 or sol none of them got response

until just about nowr after ali thisr I am sorryr
we will together try to minimize the damage

© Re: Charlie Shrem is a scammer, watch out

october os, 2014, 07-25:35 Pi~i = 1"
and what about rawted's accusation, 17 btc, while we are clearing all this mess ?
© Re: Charlie Shrem is a scammer, watch out kit

October 09, 2014, 07:30:15 PM

Quote from: bracek on Octobl:r 09, 2014, 07:21:57 PM
Quote from: '\'ankoo {Bittnstant) on Octoher 09, 2014, 06:51:'.‘|5 FM
Hey Bracel<,

l havent been onl.ne .n a few daysr nor received any emaiis from you.
P ease emall me your Bitcoin address and I will take care of this. ive never scammed anyone and dont intend to now.

You have my phone numberr emai , address and everything. l wish you would contact me that way -nstead of making "charile
shrem is a scammer thread‘

For the record, you ma led me 200 BTC + worth of phys ca. Bitco:ns which I sold on your behaif. lve paid you over 150 BTC so
far and told you i'd pay you when I sell the colns. l stiii have not sold all the coins and have been paying you anyways (l st:ll
have a few left). I am happy to pay you the rest if you contact me.

l PM d you my ema l address agaln.

Charlie

t agree, this is mostly truel address sent

i:h.t, | have been sending you messages here from 24.th august,
d or sol none of them got response

until just about now, after all thls, l arn sorry,
we will together try to minimize the damage
From what l see, you sent me 2 PM's here and thats lt. (Both PM's you can see l have not logged into the forums

since before you sent those messages so there was no way I saw them)

You've libeled me on the internet calling me a scammer, which is personally offensive. You could have emalled
me, called me, or anything.

Further, I've paid you BTC from those other coins that l still have not sold because you asked rne to.

Quote frorn: bracek on october 09, 2014, 07:25:36 PM
'lr.l'what'about'rawted‘saccusation; 1~?'btc,~while1ve'are~ciear-ng'ali'th-s-mess -?-

He claims BitInstant owes him money from about a year ago. Anyone who was owed money l personally paid
them (even though the company closed and Im not personally liable). He never emai|ed me any deposit slips or
anything I can cross referencer only an order number that l can't even check.

page 6 oi 9

Case 1:18-CV-08250-.]SR Document 25-3 Filed 10/26/18 Page 8 of 10

Charlie Shrem is scammer, watch out

Yankee

(Bitlnstant)
i.egendary

ACt=vity: 1078
Merit: 1000

_}
ll H-
L.J l

Charlie 'Van Bitcoin'
Shrem

&O

bracek
Hero Member

Activ=ty. 530
Mer.t: 500

83

bracek
Hero Member

Activity: 530

hitps I]bitcointa'k.orgllndex php?topic=817069.0

9[7[`\8, 1115‘| AM

Bitcoin pioneer An apost|e of Satoshi Nakamoto. A crusader for a new, better, tech-driven society. A dreamer.

More about me: ittp://Charlie§hrem i i.m

© Ro: Charlie Shrem is a scammer, watch out d
October 09, 2014, 07:43:20 PM " 15

Quote from: Adrian-x on Octobor 09. 2014J 07:39:27 PM
Quote from: yankee {Bitlnstant) on October 09, 2014, 07:05:09 FM
Quote lrom: Adrian-ii on October 09, 2014. 01:03:52 PH
Quote from: r3wt on October 09, 2014. 06:5?:41 FM
who the hell is Charlie Shrem?

he's a bltcoin early adopter who has been under house arrest for some time for selling bltcoln to be used on silk road.

im not under house arrest nor is that true l am guilty of aiding and abetting an an unlicensed money transmitter business.

E`;urer i was just giving an oyervlew, 1 was under the impression you were under house in the past.
You have my sympathy when it comes to aiding and abetting an an unlicensed money transmitter business being a crime.

I'm glad that's sorted.

Sorry if 1 was rash, Im in 'char|ie defensive' mode right now. l dont like when someone calls me a scammer when
its simply not true.
Bitcoin pioneer An apostle of Satoshi Nakamoto. A crusader for a new, better, tech-driven society. A dreamer.

More about mei http _.';l_hai iie:iiirem corn

Re: Charlie Shrem is a scammer, watch out l__
October 09. 2014, 07;49:13 PM '* '

Quote lrom: Vankee lBitlnsttmt) oh D€tober 09, 2014, 07:30:1.5 FM

From what l see, you sent me 2 PM's here and thats it. (Both PM's you can see l have not logged into the forums since before you
sent those messages so there was no way I saw them)

You've libeled me on the lnternet calling me a scammerr which ls personally offensive. You could have emalied me, called me, or
anything.

Further, l've paid you BTC from those other coins that l still have not sold because you asked me to.

Quote trom: bracek on October 09, 201¢1, 0?:25:36 PM
and what about rawted's accusation, 17 btc, while we are clearing all this mess ?

He claims BitInstant owes him money from about a year ago. Anyone who was owed money 1 personally paid them (even though
the company closed and Im not personally liab e). He never emai ed me any deposit si ps or anything l can cross reference, only
an order number that 1 can't even check.

weli, when 1 looked at your proi“i|e, it said ”last login today”, several times between your last reply and todays
reply

maybe admin can clear this up, ifl made a mistake reading that, l apologize, but I still think yo were here..
in anyway, seemed too loose, l know, If I owed some money, I would be checking here more often

regarding your phone number, I arn not aware I have |t,
and also, lt is klnda rude that you suggest l could have asked more for my money, no ?

z Re: Charlie Shren'i is a scammer, watch out d _
li'.fi¢:tober 09, 2014, 07:52:27 PM -- 1b

lets just finish this.
why are btc not on the way ?

Page 7 of 9

Activ ty 1078
Merit: 1000

Charlie 'Van Bitcoin'
Shrem

&i®

justbtcme
Sr. Member

Activity: 420
Merit: 250

https:[.l'biicolnta k.org[index.php'itopic=817069.0

Case 1:18-CV-08250-.]SR Document 25-3 Filed 10/26/18 Page 9 of 10
Char le Shrem is scammer, watch out 917/18, 11'51 AM
Merlt: 500
E’a
Yankee :;'s Re: Charlie Shrern is a scammer, watch out __
(BitInstant) "") October 09, 2014, 07:55:08 PM “’ 1 -’
Legendary

Quote from: bracek on Dctober 09, 2014, 07:49:13 PM
Quote from: 'r`ankeo [Bltlnstant) on October 09. 2014, 07:30:15 PM

From what l see, you sent me 2 PM's here and thats it. (Both PM's you can see l have not logged into the forums since before
you sent those messages so there was no way I saw them)

You've labeled me on the internet calling me a scammer, which is personally offensive. ¥ou could have emailed me. called me,
or anything

Further, l've paid you BTC from those other coins that 1 still have not sold because you asked me to

Quote from: bra:ek on Oi:tober 09_. 2014, 07:25:36 PM
and what about rawted's accusation, 17 btc, while we are clearing all this mess ‘i’

He c aims BitInstant owes h.m money from about a year ago. li\nyone who was owed money I personal y paid them (even
though the company closed and Im not personally iiable). i-ie never emai ed me any deposit sl:ps or anything I can cross
reference, only an order number that I can't even check.

wei , when I ooked at your profile, lt said ”last iogin today", several times between your last reply and todays reply

maybe admin can clear this up, if I made a mistake read.ng that, I apologize, but l stil'. think yo were here..
in anyway, seemed too loose, I knowl if l owed some money, l would be checking here more often

regarding your phone number, 1 am not aware I have lt,
and a so, it is klnda rude that you suggest l could have asked more for my money, no ?

lt said ”last 'ogin today" because I logged in to view your message when you went on reddlt to call me a
scammer, Slnce then 1 have not been on the forums ln a week. you can see my post history.

You do have my phone number, and my address, thats how you mailed me packages.

And I am not rude. lsent you over 150 BTC already and have not sold ali the coins.

Quote frum: bracek on October 09, 2014, 07:52:27 FH

lets just finish this,
why are btc not on the way ?

Because I asked you to EMAIL ME like 5 times and you haven't done lt and ignored me.

Im logging off the forums, if you want to continue this conversation, emall me.

Bitcoin pioneer. Ari apostle of Satoshi Nakamoto. A crusader for a new, better, tech-dr ven society. A dreamer.
More about me: http:HCharii'eShrem com

:;-i- Re: Charlie Shrem is a scammer, watch out d l
~A” ocibber 09, 2014,03:02:15 pi-i di

Watching. @

Page 8 ol 9

. CaSe 1:18-CV-08250-.]SR Document 25-3 Filed 10/26/18 Page 10 of 10

Cher ie Shrern is scammer, watch out 9[7!18. ‘1:5‘| AM
Pages: [1] 2 3 4 5 6 7 89 101112 1314151617 1819 » All prlnt
a previous topic next
Bitcoin Forum > Economy > Trading Dlscussion > Scarrl Accusations (M¢-derator: :'-,r..-.) > Charlie Shrem is topic »

scammer, watch out

lump to: -=¢> Scam Accusai|ons 5 00

1"' Powered by 5th 1.1.19 | SMF © 2006 2009, S|mple Machines

hltps ];blicointalk.orglindex.php?topic=Bl?O&S 0 Page 9 ol 9

